Title: To James Madison from C. T. Chapman, 12 November 1810
From: Chapman, C. T.
To: Madison, James


Sir
Collector’s Office Alexandria 12 November 1810
I have taken the liberty to enclose to you certificates for Three quarter Casks of Wine for the President of the United States sent to my care by Mesrs. Oliveira & Sons of Norfolk—and now on board the Sloop Eliza Ann Captain Evans bound to this City; who I have directed to deliver the same to you. His charges you will please pay and as soon as I pay the freight and charges from Norfolk and at this place will furnish you with a Bill thereof. Most respectfully, I am sir Your Obt Servant
C T Chapman/Dy Coll
